
	
		II
		112th CONGRESS
		1st Session
		S. 82
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Johanns (for
			 himself, Ms. Klobuchar,
			 Mrs. Hutchison, Mr. Burr, Mr.
			 Casey, and Mr. Thune)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the sunset of the Economic Growth
		  and Tax Relief Reconciliation Act of 2001 with respect to the expansion of the
		  adoption credit and adoption assistance programs, to repeal the sunset of the
		  Patient Protection and Affordable Care Act with respect to increased dollar
		  limitations for such credit and programs, and to allow the adoption credit to
		  be claimed in the year expenses are incurred, regardless of when the adoption
		  becomes final.
	
	
		1.Short titleThis Act may be cited as the
			 Adoption Tax Relief Guarantee
			 Act.
		2.Repeal of applicability of sunset of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 with respect to
			 adoption credit and adoption assistance programsSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 is amended by adding at the end the following
			 new subsection:
			
				(c)ExceptionSubsection (a) shall not apply to the
				amendments made by section 202 (relating to expansion of adoption credit and
				adoption assistance
				programs).
				.
		3.Repeal of
			 applicability of sunset of the Patient Protection and Affordable Care Act with
			 respect to increased dollar limitations
			(a)In
			 generalSection 10909(c) of
			 the Patient Protection and Affordable Care Act, as amended by section 101(b) of
			 the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010, is amended by striking this section and inserting
			 subsection (b) each place it appears.
			(b)Conforming
			 amendmentThe heading for section 10909(c) of such Act is amended
			 by inserting relating to
			 refundability after sunset provision.
			4.Allowance of
			 adoption credit in year of expenses
			(a)Years before
			 2012
				(1)In
			 generalParagraph (2) of section 36C(a) of the Internal Revenue
			 Code of 1986 (relating to allowance of credit) is amended to read as
			 follows:
					
						(2)Year credit
				allowedThe credit under paragraph (1) with respect to any
				expense shall be allowed for the taxable year in which such expense is paid or
				incurred.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 expenses paid or incurred in taxable years beginning after December 31,
			 2010.
				(b)Years after
			 2011
				(1)In
			 generalParagraph (2) of section 23(a) of the Internal Revenue
			 Code of 1986 (relating to allowance of credit), as in effect after the
			 application of section 10909(c) of the Patient Protection and Affordable Care
			 Act, is amended to read as follows:
					
						(2)Year credit
				allowedThe credit under paragraph (1) with respect to any
				expense shall be allowed for the taxable year in which such expense is paid or
				incurred.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 expenses paid or incurred in taxable years beginning after December 31,
			 2011.
				
